Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-8, and 15 no longer invoke 35 U.S.C. 112(f) due to current amendments.
The 35 U.S.C. 112(b) rejections to claims 1-3, 8, and 15 have been withdrawn in view of current amendments.

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive.
The Applicant argues the prior art on record (JP 2010/096596A, hereinafter “Mitsuji” and US 2016/0204041, hereinafter “Kim”) fails to teach or suggest the limitations of claim 1. Specifically, the Applicant argues Kim fails to teach or suggest the limitation “to adjust an arrangement relation between the direction in which the light is emitted and an orientation of the substrate to allow the first direction to become inclined relative to the direction in which the light is emitted, in a plan view”. The examiner respectfully disagrees.
Kim, in Figure 2, shows the stage 512 and substrate 100 that can be rotated about axis A1 and axis A2 (par. [0071]). During said rotation the relation between the direction in which beam “ib” is emitted and the orientation of substrate 100 is adjusted. The adjustment allows the top of the substrate to become inclined relative to the direction of “ib”. Therefore, the adjustment allows a first direction to become inclined relative to the direction in which the light is emitted, in a plan view.

Claim Objections
Claim 8 is objected to because of the following informalities: line 4 partially recites “ comprising to determine the determine”. The examiner believes the Applicant meant to recite “comprising to determine whether…” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuji (JP 2010/096596A) in view of Kim et al. (US 2016/0204041).

	Regarding claim 1 Mitsuji discloses an imaging device for imaging a substrate that includes a plurality of bumps arranged in parallel to each other, each of the bumps being elongated along a first direction that is predetermined and is along a substrate surface, the imaging device comprising: 
a light source configured to emit light in a direction that is inclined relative to the substrate surface (Figure 1 shows Illumination System 30 which includes a light source 31; note the beam generated is inclined relative to the surface of the substrate);
an imaging camera that images the substrate surface onto which the light is emitted (Figure 1 shows Light Receiving System 40 which captures images of substrate);
a rotatable support configured to hold and rotate the substrate about a rotational axis that is perpendicular to the substrate surface; a motor operably configured to control the rotation of the rotatable support (stage 20 supports a wafer and is rotatable about the normal A1 in Figure 1 – [0018]). 
Mitsuji further discloses a processor configured to control the motor so as to adjust an arrangement relation between the direction in which the light is emitted and an orientation of the substrate, in a plan view (the stage 20 of Figure 1 is rotatable about a normal A1); and wherein the imaging portion images the substrate while the first direction is relative to the direction in which the light is emitted, in a plan view (Figure 1 shows Light Receiving System 40 which captures images of substrate).
However, fails to explicitly disclose to adjust an arrangement relation between the direction in which the light is emitted and an orientation of the substrate to allow the first direction to become inclined relative to the direction in which the light is emitted, in a plan view, and the imaging portion images the substrate while the first direction is inclined relative to the direction in which the light is emitted, in the plan view.
In his disclosure Kim teaches to adjust an arrangement relation between the direction in which the light is emitted and an orientation of the substrate to allow the first direction to become inclined relative to the direction in which the light is emitted, in a plan view (Figure 2 shows a stage that can be rotated about axis A1 and axis A2; note that when the stage is adjusted the arrangement relation between the direction light ib is emitted and the orientation of the substrate to allow a first direction to be inclined relative to the direction ib is emitted; it is further noted Figure 2 shows a side view of the apparatus, however the top of substrate 100 receives emitted light ib, therefore in the plan view), and the imaging portion images the substrate while the first direction is inclined relative to the direction in which the light is emitted, in the plan view (Image Measurement Unit 513 in Figure 2).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Mitsuji because such incorporation provides a highly-reliable inspection method (par. [0007]).

Regarding claim 5 Mitsuji discloses the imaging device according to claim 1. However, fails to explicitly disclose wherein the processor is configured to allow the rotatable support to rotate the substrate to adjust the arrangement relation between the direction in which the light is emitted and the orientation of the substrate.
In his disclosure Kim teaches to allow the rotatable support to rotate the substrate to adjust the arrangement relation between the direction in which the light is emitted and the orientation of the substrate (stage 512 rotating to positions 512’ and 512’’).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Mitsuji because such incorporation provides a highly-reliable inspection method (par. [0007]).

Regarding claim 8 Mitsuji discloses a bump inspection device comprising: 
the imaging device according to claim 1 (refer to the rejection of claim 1 above); and 
wherein the processor is further configured to inspect the plurality of bumps, comprising to determine the determine whether the plurality of bumps is acceptable based on images captured by the imaging camera (image processing unit 50 uses images of the wafer 10 taken by imaging camera 44 to evaluate the repeated pattern 12 in order to detect defects on the wafer – [0016, 0034-0037]).

Claim 15 corresponds to the method performed by the device of claim 1. Therefore, claim 15 is being rejected on the same basis as claim 1.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuji (JP 2010/096596A) in view of Kim et al. (US 2016/0204041) further in view of Jeong (US 2009/0209061).

Regarding claim 2 Mitsuji discloses the imaging device according to claim 1, wherein on the substrate surface, the plurality of bumps are also arranged in parallel to each other (Figures 2 and 3 show wafer 10 having a pattern 12 of a plurality of bumps that are arranged in parallel). 
However, fails to explicitly disclose each of the bumps is elongated along a second direction that intersects with the first direction, and the processor is configured to control the motor so as to adjust the arrangement relation between the direction in which the light is emitted and the orientation of the substrate to allow an angle at which the first direction is inclined relative to the direction in which the light is emitted to become substantially equal to an angle at which the second direction is inclined relative to the direction in which the light is emitted, in the plan view.
In his disclosure Kim teaches the processor is configured to control the motor so as to adjust the arrangement relation between the direction in which the light is emitted and the orientation of the substrate to allow an angle at which the first direction is inclined relative to the direction in which the light is emitted to become substantially equal to an angle at which the second direction is inclined relative to the direction in which the light is emitted, in the plan view (Figure 2 shows the direction of the stage being adjusted in a way that the relation between the direction in which the light is emitted and an orientation of the substrate to allow an angle at which a first direction is inclined relative to the direction in which the light is emitted (orientation 512’’) to become substantially equal to an angle at which a second direction is inclined relative to the direction in which the direction in which the light is emitted (orientation 512’)).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Mitsuji because such incorporation provides a highly-reliable inspection method (par. [0007]).
However, fails to explicitly disclose each of the bumps is elongated along a second direction that intersects with the first direction.
In his disclosure Jeong teaches each of the bumps is elongated along a second direction that intersects with the first direction (semiconductor chips that are disposed so that some of the chips have different pattern directions – [0034, 0113]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jeong into the teachings of Mitsuji because such incorporation offers flexibility in the construction of semiconductor chips (par. [0009]).

Regarding claim 3 Mitsuji discloses the imaging device according to claim 2. However, fails to explicitly disclose wherein the first direction is perpendicular to the second direction, and the processor is configured to control the motor so as to adjust the arrangement relation between the direction in which the light is emitted and the orientation of the substrate to allow the first direction to become inclined at an angle of substantially 45° relative to the direction in which the light is emitted, in the plan view.
In his disclosure Kim teaches the processor is configured to control the motor so as to adjust the arrangement relation between the direction in which the light is emitted and the orientation of the substrate to allow the first direction to become inclined at an angle of substantially 45° relative to the direction in which the light is emitted, in the plan view (Figure 2 shows stage 512 being inclined at an angle of substantially 45°).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kim into the teachings of Mitsuji because such incorporation provides a highly-reliable inspection method (par. [0007]).
However, fails to explicitly disclose the first direction is perpendicular to the second direction.
In his disclosure Jeong teaches the first direction is perpendicular to the second direction (Figure 6A-6D, 7, 8 show a first and second direction that are perpendicular to each other).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jeong into the teachings of Mitsuji because such incorporation offers flexibility in the construction of semiconductor chips (par. [0009]).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuji (JP 2010/096596A) in view of Kim et al. (US 2016/0204041) further in view of Kusunose (US 2002/0162979).

Regarding claim 6 Mitsuji discloses the imaging device according to claim 1. However, fails to explicitly disclose wherein the light has a shape like a belt and extends in the direction in which the light is emitted.
In his disclosure Kusunose teaches the light has a shape like a belt and extends in the direction in which the light is emitted (light beam of a belt shape of the scan width – abstract).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kusunose into the teachings of Mitsuji because by such incorporation the surface of the sample can be scanned at high speed and the inspection time can be greatly shortened (par. [0012]). 

Regarding claim 7 Mitsuji discloses the imaging device according to claim 1. However, fails to explicitly disclose wherein the light is laser light. 
In his disclosure Kusunose teaches the light is laser light (laser light – [0007, 0057]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kusunose into the teachings of Mitsuji because by such incorporation the surface of the sample can be scanned at high speed and the inspection time can be greatly shortened (par. [0012]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482